IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SOMCHAI MILLER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4350

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 15, 2015.

An appeal from an order of the Circuit Court for Bay County.
Hentz McClellan, Judge.

Richard H. Albritton, III, Panama City; Herman D. Laramore, Public Defender,
Marianna, and M. Douglas White, Assistant Public Defender, Panama City, for
Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

MARSTILLER, RAY, and BILBREY, JJ., CONCUR.